DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
 The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Response to Amendment
This is a final office action in response to Applicant's remarks and amendments filed on 11/29/2021.  Claims 1, 3 and 18 are currently amended.  Claims 1-19 are pending review in this action.
The 35 U.S.C. 112 and 35 U.S.C. 102 rejections in the previous Office Action are withdrawn.
New grounds of rejection necessitated by Applicant's amendments are presented below.
Response to Arguments
Applicant’s arguments with respect to amended claim 1 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.
Claim Objections
Claim 1 is objected to because of the following informality. 
The recitation, “the spring constant of the first spring member being smaller after being heated as compared to before being heated”, in lines 16-17 is merely a rephrase of the recitation “the first spring member having a spring constant that decreases upon the spring member being heated” in lines 11-12, and thus does not further limit the claimed invention.  Examiner suggests one of these recitations be omitted from the claim.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1 and 18-19 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Inagaki (US 2005/0277012 A1).
Regarding Claim 1, Inagaki discloses a spring member (spring module 30) used for a fuel cell stack 19 in which are stacked a plurality of fuel cell units 10, each of the fuel cell units having a power generation cell (membrane-electrode assembly) that is formed by sandwiching an electrolyte 11 from both sides with a pair of electrodes 14,17 and that generates power using supplied gas, and a separator 18 that defines a flow path portion 27,28, which is a flow passage for the gas between the separator and the power generation cell, and that is in conductive contact with the power generation cell, the spring member comprising:
a first spring member (resilient member 33b) that generates a first elastic force for pressing the separator toward the power generation cell; and
a second spring member (sponge 33a) that generates a second elastic force for pressing the separator toward the power generation cell independently of the first spring member,
the first spring member having a spring constant that decreases upon the spring member being heated (implicit),
the spring constant of the first spring member being larger than a spring constant of the second spring member before being heated (i.e., the sponge is a low-resilience type resilient member), and
the spring constant of the first spring member being smaller after being heated as compared to before being heated (implicit) [pars. 0075-81,0117-120; Figs. 1-4,12].
Regarding Claim 18, Inagaki discloses a method for manufacturing a fuel cell stack 19 in which are stacked a plurality of fuel cell units 10, each of the fuel cell units having a power generation cell (membrane-electrode assembly) that is formed by sandwiching an electrolyte 11 from both sides with a pair of electrodes 14,17 and that generates power using supplied gas, and a separator 18 that defines a 27,28, which is a flow passage for the gas between the separator and the power generation cell, and that is in conductive contact with the power generation cell, the method comprising
disposing a spring member including a first spring member (resilient member 33b) that generates a first elastic force for pressing the separator toward the power generation cell, and a second spring member (sponge 33a) that generates a second elastic force for pressing the separator toward the power generation cell independently of the first spring member, when the fuel cell units are stacked,
when the spring member is disposed, the first spring member has a higher spring constant relative to a spring constant of the second spring member (i.e., the sponge is a low-resilience type resilient member), and
stacking the fuel cell units and then heating (i.e., during power generation) the spring member such that the spring constant of the first spring member decreases (implicit) [pars. 0075-81,0117-120; Figs. 1-4,12].
Regarding Claim 19, Inagaki discloses wherein one of the power generation cells and the separator are brought relatively closer together, when the fuel cell units are stacked, thereby applying a force to the first spring member in a stacking direction of the fuel cell units and to cause the first spring member to yield (i.e., the compression of the spring members is necessarily limited by the side walls 31b of the spring module 30) [Figs. 3-4,12].
Allowable Subject Matter
Claims 2-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding Claim 2, Inagaki fails to teach or suggest that the spring constant of the first spring member is less than or equal to the spring constant of the second spring member after being heated.  In particular, the first spring member of Inagaki is a metal coil and the second spring member is a sponge.  
Regarding Claim 3, Inagaki fails to teach or suggest wherein the first spring member includes a first base portion spaced apart from the separator, and a first spring portion extending from the first base portion toward the separator while being curved and having a distal end contacting the separator, the second spring member includes a second base portion spaced apart from the separator, and a second spring portion extending from the second base portion toward the separator while being curved and having a distal end contacting the separator, and the first spring member generates an elastic force as a result of a bending deformation of the first spring portion, and the second spring member generates an elastic force as a result of a bending deformation of the second spring portion.  In particular, the first and second spring members of Inagaki are configured as a metal coil and a sponge, respectively, that are compressed vertically upon deformation.  There is no motivation for an ordinary skilled artisan to modify the spring members of Inagaki to comprise curved spring members having a bending deformation upon a compression force.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAROON S SHEIKH whose telephone number is (571)270-0302. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MIRIAM STAGG can be reached on (571) 270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HAROON S. SHEIKH
Examiner
Art Unit 1724



/Haroon S. Sheikh/               Primary Examiner, Art Unit 1724